Case 1:19-cv-00428-RGA Document 254 Filed 08/26/21 Page 1 of 5 PageID #: 7330




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,

                         Plaintiff,

                                                     C.A. No. 19-428-RGA
             v.
                                                 JURY TRIAL DEMANDED
IRVING CONSUMER PRODUCTS LIMITED
and IRVING CONSUMER PRODUCTS, INC.,

                         Defendants.

          FIRST QUALITY TISSUE LLC’S OPPOSITION TO DEFENDANTS’
             MOTION FOR LEAVE TO FILE SUPPLEMENTAL FACTS
              IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT



                                         FISH & RICHARDSON P.C.
                                         Warren Keith Mabey, Jr. (No. 5775)
                                         Joseph B. Warden (No. 5401)
                                         Nitika Gupta Fiorella (No. 5898)
                                         Casey M. Kraning (No. 6298)
                                         222 Delaware Avenue, 17th Floor
                                         Wilmington, DE 19801
                                         Telephone: 302-652-5070
                                         Facsimile: 302-652-0607
                                         mabey@fr.com;
                                         warden@fr.com;
                                         fiorella@fr.com;
                                         kraning@fr.com

                                         Attorneys for Plaintiff
                                         First Quality Tissue, LLC
Dated: August 26, 2021
Case 1:19-cv-00428-RGA Document 254 Filed 08/26/21 Page 2 of 5 PageID #: 7331




      First Quality objects to Irving’s so-called motion for leave to file supplemental facts. Irving

cites no authority for its motion, nor has it even attempted to recount the applicable, yet

unspecified, burden to grant the request. That Irving has come across allegedly-relevant facts

following the summary judgment briefing is not alone sufficient cause. Whatever standard may be

applicable, Irving sets forth no good cause for Irving’s delay in presenting these “supplemental

facts.” Moreover, Irving’s additional two pages of uninvited summary judgment briefing goes well

beyond merely providing supplemental facts in any event, is also improper as it violates the ordered

exchange and page limits for such briefing, and should not be considered. If the Court entertains

Irving’s submission, First Quality requests an opportunity to respond on the merits.

       The alleged “grounds” for Irving’s motion are riddled with incorrect and downright

misleading recasting of the history of the subpoenas served on ex-First Quality employees

Ramaratnam and Hayes. Irving did indeed subpoena Ramaratnam and Hayes. And the South

Carolina judge granted in part their limited remote depositions in July 2021. But the reason these

depositions were not conducted sooner—during fact discovery and well before summary judgment

briefing—is not because their counsel “reversed course.” Irving did. Irving simply refused to take

the depositions when originally noticed and to coordinate with Ramaratnam and Hayes on

scheduling in good faith during fact discovery. The lateness of these depositions is a product of

Irving’s making.

      Irving subpoenaed both Ramaratnam and Hayes for depositions in early August 2020, with

both to be held on August 7, 2020, at 2:00 P.M. Exs. 1-2. When both confirmed their availability

to be deposed, Irving inexplicably declined to proceed on the noticed date. Both men had already

made arrangements to be deposed. Irving strategically chose not to proceed. When Irving sought

to revisit these depositions weeks later, both Ramaratnam and Hayes again informed Irving of their



                                                 1
Case 1:19-cv-00428-RGA Document 254 Filed 08/26/21 Page 3 of 5 PageID #: 7332




limited availability prior to the close of fact discovery in this case and requested that Irving agree

to conduct the deposition after 2pm to accommodate their schedules (as originally noticed by

Irving, and as previously requested by both third-parties). Ex. 3. Irving refused to start in the

afternoon to accommodate their schedules and refused to meaningfully limit these third-party

depositions (which contained 29 topics on which to testify) in any way whatsoever. Instead of

working to ease the burden on these third parties, Irving did the exact opposite. It served new

subpoenas in September 2020, without warning or explanation, setting both depositions to now

occur over the course of a full weekend day. Ex. 4. Irving still refused to limit the depositions in

scope or time to ease the burden on these third parties. It was not until after both men moved to

quash the new subpoenas that Irving oddly moved to enforce, resulting in further unnecessary

tandem briefing of redundant motions to quash and enforce. Exs. 5-8 (dockets for the four cases,

showing Irving filing motions to enforce only after third-parties filed their motions to quash).

      Nearly a year later, the South Carolina Court granted Irving’s motions “in part.” Exs. 6 and

8 at D.I. 6. The Court drastically reduced the scope of the deposition, exactly as both third parties

had requested, and in a manner that Irving had largely refused before. The Court limited the

depositions as follows: “[Ramaratnam/Hayes] is ordered to appear for a remote deposition via

video teleconference, to be scheduled according to [Ramaratnam/Hayes’] availability on or before

August 13, 2021, which deposition will commence no earlier than 2:00 p.m. on the date scheduled;

the topics of the deposition will be limited to the testing equipment, protocols, and results

pertaining to measurements of claimed surface properties performed during First Quality Tissue,

LLCs (First Quality) development of the inventions described in contested patents at issue in the

underlying litigation in the District of Delaware.” Ramaratnam and Hayes were then deposed

consistent with the Court’s order, on August 6 and 10, without issue.



                                                  2
Case 1:19-cv-00428-RGA Document 254 Filed 08/26/21 Page 4 of 5 PageID #: 7333




      First Quality thus disputes Irving’s contention that “Irving was unable to include this

information in its summary judgment briefing because Messrs. Ramaratnam and Hayes resisted

having their depositions taken and did not appear for their depositions until August 6 and August

10, 2021, respectively.” Both Ramaratnam and Hayes were available to be deposed during the fact

discovery period. Irving resisted and strategically chose not to pursue the depositions then and

later demanded unreasonable terms and refused to work with third parties Ramaratnam and Hayes.

The South Carolina Court agreed with these third parties that Irving’s demands were unreasonable,

and thus restricted the scope of these depositions. Had Irving reasonably pursued fact discovery,

these depositions would have been conducted long ago in August of 2020.

      Turning to the attached supplemental facts themselves, Irving’s Exhibit A to its motion is

nothing more than two pages of continued summary judgement briefing. Indeed, Irving does not

just present the so-called new facts but rather paraphrases them (wrongly and misleadingly), makes

additional argument regarding previously submitted evidence (e.g., revisiting specific portions of

the patents and the previously-submitted Sealey testimony in furtherance of its arguments), and

indeed it even requests the Court to make new claim constructions on the fly (in footnote 1). Just

like Irving’s prior two page legal brief mislabeled as a notice of subsequent authority, (D.I. 227),

all of this is far beyond the submission of “supplemental facts,” violates the briefing schedule and

should be disregarded.

      To the extent that the Court entertains Defendants’ characterization of and argument about

the supposed applicability of these belated facts, First Quality requests permission to file a

response consistent with Targus Int’l LLC v. Victorinox Swiss Army, No. 20-464-RGA, 2020 U.S.

Dist. LEXIS 232968, at *3 n.2 (D. Del. Dec. 10, 2020) (directing parties to seek leave to file a

response to a notice of subsequent authority). However, just as First Quality noted in response to



                                                 3
Case 1:19-cv-00428-RGA Document 254 Filed 08/26/21 Page 5 of 5 PageID #: 7334




Irving’s prior improper notice of subsequent authority, (at D.I. 228), here too First Quality notes

that the Court should simply not consider Irving’s newest briefing consistent with, e.g., Forest

Labs., Inc. v. Amneal Pharm. LLC, No. 14-508-LPS, 2015 U.S. Dist. LEXIS 23215, at *51 (D.

Del. Feb. 26, 2015) (disregarding such notices that “go well beyond citing supplemental authority,

and instead include extensive argument akin to what would be found in a brief”).



 Dated: August 26, 2021                               FISH & RICHARDSON P.C.

                                                      /s/ Warren Keith Mabey, Jr.
                                                      Warren Keith Mabey, Jr. (No. 5775)
                                                      Joseph B. Warden (No. 5401)
                                                      Nitika Gupta Fiorella (No. 5898)
                                                      Casey M. Kraning (No. 6298)
                                                      222 Delaware Avenue, 17th Floor
                                                      Wilmington, DE 19801
                                                      Telephone: 302-652-5070
                                                      Facsimile 302-652-0607
                                                      Email: mabey@fr.com; warden@fr.com;
                                                      fiorella@fr.com; kraning@fr.com

                                                      Edmond R. Bannon
                                                      Jeffrey C. Mok
                                                      FISH & RICHARDSON P.C.
                                                      601 Lexington Avenue, 52nd Floor
                                                      New York, NY 10022
                                                      Telephone: (212) 765-5070
                                                      Facsimile: (212) 258-2291
                                                      Email: bannon@fr.com; jmok@fr.com

                                                      Attorneys for Plaintiff
                                                      First Quality Tissue, LLC




                                                4
